Opinions of the United
2007 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


9-27-2007

In Re: Williams
Precedential or Non-Precedential: Non-Precedential

Docket No. 07-3103




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2007

Recommended Citation
"In Re: Williams " (2007). 2007 Decisions. Paper 365.
http://digitalcommons.law.villanova.edu/thirdcircuit_2007/365


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2007 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
AMENDED HLD-148 (August 2007)                           NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT

                                     NO. 07-3103
                                   ________________

                           IN RE: DWIGHT WILLIAMS,
                                              Petitioner
                      ____________________________________

                      On a Petition for Writ of Mandamus from the
                           United States District Court for the
                             Eastern District of Pennsylvania
                       (Related to E.D. Pa. Crim. No. 05-cr-00576)
                      _____________________________________

                       Submitted Under Rule 21, Fed. R. App. P.
                                  August 24, 2007
          Before:   SCIRICA, Chief Judge, WEIS and GARTH, Circuit Judges

                               (Filed September 27, 2007)
                               _______________________

                                       OPINION
                               _______________________

PER CURIAM.

              It appears that Dwight Williams was arrested in September 2005, and since

that time has been detained while awaiting trial on drug charges. Williams claims that on

May 15, 2007, he filed a pro se motion pursuant to 18 U.S.C. § 3162, seeking to challenge

the legality of his incarceration. Williams seeks a writ of mandamus directing the District

Court to rule on the motion. Importantly, however, the District Court docket contains no



                                             1
entry of a pro se filing by Williams in May 2007. We cannot, of course, direct

adjudication of a motion which has not been filed. Accordingly, we will deny the

mandamus petition.1




             1
               We also deny Williams’ motion for appointment of counsel. To the extent
that Williams seeks information about court-appointed representation in his criminal
proceedings, his inquiries should be directed to the District Court.

                                            2